UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7497



WILLIE LEWIS JOHNSON,

                                              Plaintiff - Appellant,

          versus


V. JUSTICE, Captain; LIEUTENANT THOMAS; SER-
GEANT BIDDIX,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-125-1-2-MU)


Submitted:   December 20, 2001            Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Lewis Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Lewis Johnson appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Johnson v. Justice, No. CA-01-125-1-2-

MU (W.D.N.C. July 11, 2001). We deny Johnson’s motion for appoint-

ment of counsel.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2